This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BENNY JOSEPH GALLEGOS,

 3          Petitioner-Appellant,

 4 v.                                                                                   No. 33,644

 5 MARY ELLEN GALLEGOS k/n/a
 6 MARY ELLEN SANCHEZ,

 7          Respondent-Appellee.


 8 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 9 John F. Davis, District Judge

10 John F. Moon Samore
11 Albuquerque, NM

12 for Appellant

13 Law Offices of Lynda Latta
14 Linda Latta
15 Albuquerque, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 FRY, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary affirmance has been filed, and the time for doing

3 so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.



5
6                                         CYNTHIA A. FRY, Judge

7 WE CONCUR:



8
9 LINDA M. VANZI, Judge


10
11 TIMOTHY L. GARCIA, Judge




                                             2